Citation Nr: 9928460	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-11 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1955 to December 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a Rating Decision dated May 1998, which denied 
the veteran's claim for service connection for hearing loss.

When the veteran testified at his personal hearing at the RO, 
he indicated that since his military service on the flight 
line, he has experienced ringing in the ears, suggesting an 
informal claim for service connection for tinnitus.  Inasmuch 
as that issue has not been adjudicated by the agency of 
original jurisdiction and is not "inextricably intertwined" 
with the issue currently on appeal, it will not be addressed 
herein, but is referred to the RO for appropriate action.  


REMAND

When the veteran testified at his personal hearing in October 
1998, he stated that an ear condition was diagnosed after an 
evaluation at the VA Medical Center (VAMC) in Charleston, 
South Carolina, in August 1998.  No medical reports of such 
an evaluation are found in the record.  In this regard the U. 
S. Court of Appeals for Veterans Claims (Court) has held that 
VA adjudicators are charged with constructive notice of 
documents generated by VA. Bell v. Derwinski, 2 Vet.App. 611 
(1992).  VA is charged with such notice even if the documents 
have not been made part of the record in a claim for 
benefits.

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO should contact the Charleston, 
South Carolina VAMC, and request records 
of the evaluation conducted two months 
before the hearing in 1998, as cited by 
the veteran in his testimony.  All 
records received should be associated 
with the claims folder.

2.  Following the completion of the above 
requested actions, the veteran's claim 
should be reviewed on the basis of all 
evidence of record and all applicable law 
and regulations.  In the event it is 
determined that a well-grounded claim is 
presented, the RO should conduct all 
indicated development prior to 
readjudication of the claim on the 
merits.  If action taken remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period to respond. 


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information.  No inference should be 
drawn regarding the final disposition of the claims as a 
result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












